Order entered June 18, 2021




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                 No. 05-20-00931-CR

                         DELFINO GUADIANA, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee

                   On Appeal from the 291st Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F18-34752-U

                                      ORDER

      Before the Court is appellant’s June 14, 2021 third motion for an extension

of time to file his brief. We GRANT the request and ORDER appellant’s brief due

by July 14, 2021. Appellant is cautioned that the failure to file a brief by that date

may result in the appeal being abated for a hearing under rule 38.8. See TEX. R.

APP. P. 38.8(b).


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE